            Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 1 of 9




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: October 18, 2019

* * * * * * *                   *   *    *    *   *    *
CARRIE SCHMATZ,                                        *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 17-1241V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Stipulation for Award;
AND HUMAN SERVICES,                                    *                 Influenza (“flu”); Guillain-
                                                                         Barré syndrome (“GBS”).
                  Respondent.                          *
                                                       *
*    * *     *    *    *   *    *   *    *    *   *    *

Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, D.C., for respondent.

                                      DECISION ON STIPULATION1

       On September 13, 2017, Carrie Schmatz (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner
received the influenza (“flu”) vaccine on November 3, 2015. Id. at ¶ 2; Stipulation at ¶ 2 (ECF
No. 33). Petitioner alleged that as a result of receiving the vaccination she suffered Guillain-
Barré syndrome (“GBS”). Petition at Preamble; Stipulation at ¶ 4.

        On October 18, 2019, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation at ¶ 7. Respondent denies that
petitioner’s alleged injury was caused by the vaccine. Id. at ¶ 6. Maintaining their respective

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
         Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 2 of 9



positions, the parities nevertheless now agree that the issues between them shall be settled and
that a decision should be entered awarding compensation to petitioner according to the terms of
the stipulation attached hereto as Appendix A. Id. at ¶ 7.

       The stipulation awards:

       1) A lump sum of $33,257.05, which amount represents full satisfaction of a lien for
          services rendered on behalf of petitioner, in the form of a check payable jointly
          to petitioner and:

                                     The Rawlings Company
                                     Attn: Travis R. Holmes
                                     P.O. Box 2000
                                     La Grange, KY 40031
                                     File No. 16WIN1000006

               Petitioner agrees to endorse this payment to the appropriate State agency;
               and

       2) A lump sum of $3,910.05, which amount represents full satisfaction of a lien for
          services rendered on behalf of petitioner, in the form of a check payable jointly
          to petitioner and:

                                     Optum
                                     75 Remittance Drive
                                     Suite 6019
                                     Chicago, IL 60675-6019
                                     File No. 35573394

               Petitioner agrees to endorse this payment to the appropriate State agency;
               and

       3) A lump sum of $101.88, which amount represents full satisfaction of a lien for
          services rendered on behalf of petitioner, in the form of a check payable jointly
          to petitioner and

                                     Wisconsin Department of Health Services
                                     Wisconsin Casualty Recovery
                                     5615 High Point Drive
                                     Suite 100
                                     Irving, TX 75038-9984
                                     Case #: 242393

       4) A lump sum of $90,000.00 in the form of a check payable to petitioner. This
          amount represents all remaining compensation for all remaining damages that
          would be available under 42 U.S.C. §300aa-15(a).
           Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 3 of 9



       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

                 IT IS SO ORDERED.

                                                                                        s/Thomas L. Gowen
                                                                                        Thomas L. Gowen
                                                                                        Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 4 of 9
Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 5 of 9
Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 6 of 9
Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 7 of 9
Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 8 of 9
Case 1:17-vv-01241-UNJ Document 38 Filed 11/12/19 Page 9 of 9
